DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on February 21, 2021, has been received and entered.





Claim Disposition

3.	Claim 9 has been cancelled. Claims 1-8 are pending. Claims 1-6 are under examination. Claims 7-8 withdrawn as directed to a non-elected invention.
Claim Objection
4.	Claim 5 is objected to for the following informalities:
Claim 5 is objected to because it depends from a rejected based claim.
Appropriate correction is required.
 





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

6.	Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US Patent No. 10,167,482, June 6, 2007).
	The claimed invention is directed to a pullullase mutant wherein a portion of the sequence of SEQ ID NO: 1 comprises a mutation of a phenylalanine at the last position in a 14-mer recited in the claims. Coffin teach a structure SEQ IS NO: 1229 that is 100% identical to SEQ ID NO:17 and structures that have a mutation at the last Phe in the 14-mer recited in the claims such as a structure that is 71.7% identical to SEQ ID NO:19, a structure that is 82.4% identical to SEQ ID NO:20 and a structure that is 49.4% identical to SEQ ID NO:18. These structures exemplify residues as recited in claim 6. The recitation of the functional language in claim 1 is inherent with the teaching of the structure in the Coffin reference. Since Coffin has the mutated structure as claimed it would necessarily result in inhibitory effect of a cyclodextrin on the pullulanase mutant.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because Coffin teach the claimed microorganism of Bacillus and structures are identical to the parent structure of SEQ ID NO:1 and the mutation at the Phe that is in the last position of the 14-mer recited in the claims. Although, the activity is not 
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.



Response to Argument

7.	Applicant’s response has been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Based on the modification of the sequence listing and claims a new ground of rejection has been instituted for the reasons set forth above.




Conclusion

8.	No claims are presently allowable.



9.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652